Citation Nr: 1727830	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  09-14 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Evaluation of depression, currently rated as 30 percent disabling prior to September 14, 2011, and as 70 percent disabling from September 14, 2011.

2.  Evaluation of left hip strain currently rated as 10 percent disabling. 

3.  Entitlement to a disability rating in excess of 10 percent for status post stress fracture of the right femur with slight hip disability.

4. Entitlement to a higher disability rating for status post stress fracture of the right tibia, evaluated as 10 percent disabling prior to July 2, 2008, as 20 percent disabling from July 2, 2008 to March 7, 2012, and as noncompensable from March 8, 2012.

5.  Entitlement to a higher disability rating for status post stress fracture of the left tibia, evaluated as 10 percent disabling prior to July 2, 2008, as 20 percent disabling from July 2, 2008 to March 7, 2012, and as noncompensable from March 8, 2012.

6.  Entitlement to an effective date earlier than September 14, 2011 for the grant of a total rating based on individual unemploybility due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from June 1993 to March 1994.

These matters come before the Board of Veterans' Appeals (Board) from February 2001 and July 2003 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California, and September 2008 and July 2012 rating decisions of the RO in Manila, the Republic of the Philippines.  Jurisdiction is now with the Houston, Texas RO.

These matters were previously before the Board in January 2007, July 2014, and May 2016.  There has been substantial compliance with the mandates of the Board's remands and the issues have now returned to the Board for further appellate consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Rating depression 

The Veteran is in receipt of service connection for depression secondary to lower extremity joint disabilities which cause pain.  The claim file includes several VA clinical records prior to 2012 which reflect that the Veteran also has nonservice-connected diagnoses of a personality disorder (passive-aggressive), antisocial personality, seasonal affective disorder, and posttraumatic stress disorder (PTSD) related to life experiences including killing his brother (e.g. See October 2002, May 2003, October 2003, June 2008, August 2009, and October 2010 VA clinical records).  Other records do not reflect such diagnoses (e.g. See February 2009 and March 2012 VA examination report).

The claim file includes VA examination reports from May 2003, June/August 2008, and March 2012.  It also includes an October 2006 examination report for Social Security Administration (SSA) purposes which includes a mental health assessment and diagnoses of major depressive disorder (MDD) and intermittent explosive disorder.

The May 2003 VA examiner found that the Veteran had a GAF score of 68 due to depression, and an overall GAF score of 38 when including his nonservice-connected personality disorder.  The 2012 VA examiner did not note the Veteran's diagnoses of a personality disorder and PTSD.  Therefore, the Board is unsure if the examiner was aware of these diagnoses, or if he did not consider any of the Veteran's current symptoms to be related to such diagnoses.  The examination is also now five years old.  Although the mere passage of time does not render an examination inadequate for rating purposes, the Board finds that another examination to determine the current severity of the Veteran's service-connected disability, and an opinion which differentiates symptoms and manifestations of his service-connected disability from his nonservice-connected disabilities during the entirety of the rating period on appeal, may be useful to the Board in adjudicating the Veteran's claim.

In addition, the most recent clinical records are from 2012.  Thus, the claim file should be updated to include clinical records during the last five years, if any.   

Rating left hip strain
Rating post stress fracture of the right femur
Rating post stress fracture of the right tibia
Rating post stress fracture of the left tibia

The claim file includes VA examinations from June 2003, August 2008, and March 2012.  In Correia v. McDonald, 28 Vet. App. 158 (2016) (regarding adequacy of range of motion testing 38 C.F.R. § 4.71a), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  The 2012 VA examination report does not comply with the Court's holding in Correia.  Accordingly, another examination to address these deficiencies is necessary. 

Earlier Effective Date for a TDIU

The issue of entitlement to an earlier effective date for a TDIU is inextricably intertwined with the rating issues on appeal, particularly with the issue of rating depression as a clinician's opinion is being requested to differentiate symptoms of different psychiatric disabilities.  Thus, it must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records from July 2012 to present for evaluation and/or treatment for the Veteran's mental health and his lower extremities.  Take all necessary steps to obtain outstanding records, including securing any required releases of information forms for the Veteran.  All records and/or response received should be associated with the claim file.

2.  Schedule the Veteran for an examination of his bilateral hips, femurs, and tibias to determine the current level of severity of the disabilities.

The examiner should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If any testing cannot be performed, the examiner should state the reason why not.

3.  Schedule the Veteran for an examination to determine the extent of his service-connected depression to determine the current level of severity of the disability.  

The examiner should, if reasonably possible, differentiate the Veteran's symptoms due to his service-connected depression from the symptoms due to his nonservice-connected mental disabilities.  In this regard, the clinician should consider the diagnoses of personality passive-aggressive disorder, antisocial personality, seasonal affective disorder, intermittent explosive disorder, and PTSD (e.g. See October 2002, May 2003, October 2003, June 2008, August 2009, October 2010 VA clinical records, and 2006 SSA record.)

If the Veteran fails to appear for an examination, a clinician should nonetheless review the claim file and differentiate the Veteran's symptoms due to his service-connected depression from the symptoms due to his nonservice-connected personality passive-aggressive disorder, antisocial personality, seasonal affective disorder, and PTSD, which have been previously diagnosed.  (If the clinician finds that the diagnoses other than depression due to service-connected disabilities were not appropriate, he or she should provide a rationale.)

4.  After the above development has been completed, readjudicate the issues on appeal.  If a benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

